Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 03/06/2019. Claims 1-20 are currently pending.
Priority
Current application, US Application No. 16/294,807, filed 03/06/2019 claims priority from Provisional Application 62639366, filed 03/06/2018.

Specification
	The disclosure is objected to because of the following informalities: Par. 0026 recites a word “EDR”. It is not clear what “EDR” stands for. If “EDR” is an acronym, it is suggested to spell out at the time of first use. Par. 0031 recites a word “MSE” without describing what it is. If “MSE” is an acronym, it is suggested to spell out at the time of first use. In Par. 0038, the paragraph “includes verification of the preliminary trained system to improve accuracy” is ambiguous because verification can only check whether the current system, i.e. the preliminary trained system, under test has an adequate accuracy or quality same as the reference or standard system with which verification is performed. It is not clear how verification itself can improve accuracy rather than determining whether the system meeting a set accuracy. The sentence “In one example, running the preliminary trained system on a test dataset having different .
Appropriate correction is required.

Claim Objections
	Claim 1, 3, 4, and 6-20 are objected to because of the following informalities:  As per claim 1, 3, 4, 14 and 18, claims recite the phrase “state measurements”. However, according to the context of the claim, the word “state measurements” should be replaced with “state measurement data” or with an appropriate phrase because the word “measurements” represents actions of “performing a measurement”, not a data or signal that can be derived out of “raw data”. 
	As per claims 1, 6-11, 13 and 17-20, claims recite the phrase “a control response”. The phrase “a control response” should be replaced with “a control response parameter” or with an appropriate phrase because the word “response’ represents an action, not a data that can be generated.  Appropriate correction is required.
	As per claims 11 and 13-17, the preamble “The method of claim 13” should be replaced with “The method of claim 10” according to the context of the claim.
	As per claim 12, the preamble “The method of claim 14” should be replaced with “The method of claim 11” according to the context of the claim.

Claim Interpretation – 35 USC 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

 Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

claim 18 that do not use the word “means,” but are nonetheless interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because of the following reasons:

	Claim 18 includes limitation that use generic placeholders, “center” in “a drilling control center” that is coupled with functional language, “receive”, “derive”, “correlate”, or “generate” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

	The physical structure of “control center” is interpreted as a general computing system consisting of general processor unit, such as microprocessors, DSPs, ASICs or FPGA, display unit, sensor data receiver unit and control unit in the disclosure (See a drilling control center 105 [spec.  par. 0020 and Fig. 2], a schematic diagram of the drilling rig control center [0023, Fig. 2]).

	If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claims 1 and 10 recite:
Claim 1: “A method performed by a drilling rig control center, comprising:
receiving raw data for a first time segment, the raw data related to a drilling operation; (1.A)
deriving first drilling state measurements based on the raw data of the first time segment; (1.B)
deriving first formation state measurements based on the raw data of the first time segment; (1.C)
correlating the first derived drilling and formation state measurements of the first time segment with a second derived drilling and formation state measurements of a second time segment; (1.D)
and generating a control response based on the correlation (1.E)”.

Claim 10: “A method for real-time optimization of a drilling operation, comprising:
receiving raw data of the drilling operation; (10.A)
extrapolating a mechanical specific energy of the drilling operation by providing the raw data to a trained system; (10.B)
extrapolating rock strata data where the drilling operation is performed by providing the raw data to the trained system; (10.C)
comparing the mechanical specific energy with a previously-stored mechanical specific energy of the drilling operation; (10.D)
comparing the first rock strata data with a previously stored rock strata data; (10.E)
and generating a control response based on the comparisons (10.F)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.

Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter 
For example, highlighted limitation/steps (1.B) ~ (1.D) and (10.B) ~ (10.E) are treated by the Examiner as belonging to mathematical grouping or the combination of both mathematical grouping and the mental process grouping. 
Although (10.B) and (10.C) include a limitation/step “providing the raw data to a trained system”, the limitation/step simply represents specifying or supplying an input to a trained system, implying a software tool or simulator (See spec. a trained system implemented by a processor unit [0012]). Thus the limitation/step can be also interpreted as part of judicial exception or an insignificant extra-solution activity.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements may have not been repeated)
In Claim 1: “A method performed by a drilling rig control center”, “receiving raw data for a first time segment, the raw data related to a drilling operation”, “generating a control response based on the correlation”;
In Claim 3: “using a trained system”;
In Claim 4, 10 and 14: “the trained system”;
In Claim 6 and 20: “the control response indicates”; 
In Claims 7, 9 and 19: “change a drilling direction”; 
In Claim 10: “A method for real-time optimization of a drilling operation;
In Claim 12: “the indication is provided via a display unit”;
In Claim 16: “the trained model is continuously re-trained”;
In Claim 17: “change a drilling direction of a well”;
In Claim 18: “A system”, “a drilling rig control center”;
As per claim 1, the additional element in the preamble “A method performed by a drilling rig control center” is not qualified for a meaningful limitation because it does only generally link the judicial exception with a general computing system/machine or field of use. The limitation/element “a drilling rig control center” represents a general computing system or apparatus and it is not particular. The limitation/step “receiving raw data for a first time segment, the raw data related to a drilling operation” represents a data collection step and it only adds insignificant extra solution to the judicial exception. The limitation/step “generating a control response based on the correlation” can be interpreted as “changing control response parameter” or an action of applying a control. The former is interpreted as a mental process and the latter is interpreted as only adding an insignificant extra solution to the judicial exception. 
As per claim 3, the limitation/step “using a trained system” represent “running a software tool or a simulator” and it only adds insignificant solution activity to the judicial exception.
As per claim 4, 10 and 14, the limitation/element “the trained system” represents a software tool or a simulator and it is not particular.
As per claims 6 and 20, the limitation/step “the control response indicate” represents “result reporting/displaying step” after correlation (data analysis) and it only adds insignificant extra solution activity to the judicial exception.
As per claims 7, 9, 17 and 10, the limitation “change a drilling direction” only adds insignificant extra solution activity to the judicial exception.
As per claim 10, the additional element in the preamble “A method for real-time optimization of a drilling operation” is not qualified for a meaningful limitation because it does only generally link the use of the judicial exception to a particular technological environment or field of use.
As per claim 12, the limitation/step “the indication is provided via a display unit” represent a result reporting/displaying step after comparison (data analysis) and it only adds insignificant extra solution activity to the judicial exception. The limitation/element “a display unit” is not particular.
As per claim 16, the limitation/step “the trained model is continuously re-trained” represent the repetition of the training a model and it only adds insignificant extra solution activity to the judicial exception.
As per claim 18, the additional element in the preamble “A system” is not qualified for a meaningful limitation because it even fails to link the use of the judicial exception to a particular technological environment or field of use. The limitation/element “a drilling rig control center” represents a general computing system or apparatus and it is not particular.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to the 
However, the above claims fails to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record (Step 2B analysis). The limitations/elements “a drilling control center”, “a trained system”, “a display unit” and “a trained model” are well understood, routine and conventional elements in the art according to the prior art of record.
	Therefore, Claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldman (US 20050284661 A1), hereinafter ‘Goldman’.
As per claim 1, Goldman discloses the claim as follows.
	A method performed by a drilling rig control center, comprising:  (a method … for drilling of a well bore [0012], drilling … control system [Fig. 1, item 50]),
	receiving raw data for a first time segment, the raw data related to a drilling operation; (The logging tool or instrument 16 [0025-0026],  logging while drilling [0151], time required for obtaining of a successful operation, for a given period of time [0113])
	deriving first drilling state measurements based on the raw data of the first time segment; (actual drilling mechanic measurement, operating parameter, are taken [0036], drilling mechanics selected from the group consisting of bit wear, mechanical efficiency, power, and operating parameters, the operating parameters can include weight-on-bit, rotary rpm ‘revolutions-per-minute’, cost, rate of penetration, and torque, implying drilling state measurements are based on the raw data [0033]; time required for obtaining of a successful operation, for a given period of time [0113])
	deriving first formation state measurements based on the raw data of the first time segment; (measure lithology or porosity of formations, logging, acoustic, sonic, neutron … gamma ray … magnetic resonance, implying formation state measurement measurements are based on the raw data [0025]; time required for obtaining of a successful operation, a three year period, for a given period of time [0113])
implying different time segments, same period of time, drilling a new well in a … period of time [0113], used for history matching the drilling mechanics models [0054], compare an “implied' rock strength to a log-calculated rock strength [0130], compare a predicted lithology with a measured (or actual) lithology [0142]; Side note: predicted parameters are derived from data of the past time segments, calculated measurement parameters are history matched or compared with values of the measurement parameters [0133], history match comparison [0134])
	and generating a control response based on the correlation. (the optimized operating parameters on the drilling is documented [0040], appropriate design changes are implemented or made to the drilling system [0042])

As per claim 2, Goldman discloses the claim 1 as set forth above.
Goldman further disclose “wherein the raw data comprises real-time sensor data from the drilling operation” (logging tool or instrument, acoustic, sonic, neutron … gamma ray … magnetic resonance [0025], logging while drilling [0151], real-time aspects [0022, 0116 - 0123, Fig.  5],  Bit as a measurement tool, MWD [0128-0129]).

As per claim 3, Goldman discloses the claim 1 as set forth above.
	Goldman further discloses “wherein the first drilling and formation state measurements are derived using a trained system” (model of a total drilling system, prediction models includes geology models and drilling mechanics models [0046], calibration mode [0072-0081], equivalent to a trained system).

As per claim 6, Goldman discloses the claim 1 as set forth above.
	Goldman further discloses “wherein the control response indicates to optimize drilling parameters of the drilling operation. (display of parameters and real-time aspects of the drilling … control systems [0022, Fig. 5], The prediction apparatus 50 includes a prescribed set of geology and drilling mechanics models and further includes optimization, prediction, and calibration modes of operation [0028], optimization mode [0056-0064], real time optimization [0124-0127]).

As per claim 18, Goldman discloses the claim as follows.
	A system, comprising: a drilling rig control center configured to: (an apparatus ... for the drilling of a well bore [0010], drilling … control system [Fig. 1, item 50])
	receive raw data for a first time segment, the raw data related to a drilling operation; (The logging tool or instrument 16 [0025-0026],  logging while drilling [0151], time required for obtaining of a successful operation, for a given period of time [0113])
	derive first drilling state measurements based on the raw data of the first time segment; (actual drilling mechanic measurement, operating parameter, are taken [0036], drilling mechanics selected from the group consisting of bit wear, mechanical efficiency, power, and operating parameters, the operating parameters can include weight-on-bit, rotary rpm ‘revolutions-per-minute’, cost, rate of penetration, and torque, implying drilling state measurements are based on the raw data [0033]; time required for obtaining of a successful operation, for a given period of time [0113])
	derive first formation state measurements based on the raw data of the first time segment; (measure lithology or porosity of formations, logging, acoustic, sonic, neutron … gamma ray … magnetic resonance, implying formation state measurement measurements are based on the raw data [0025]; time required for obtaining of a successful operation, a three year period, for a given period of time [0113])
], implying different time segments, same period of time, drilling a new well in a … period of time [0113], used for history matching the drilling mechanics models [0054], compare an “implied' rock strength to a log-calculated rock strength [0130], compare a predicted lithology with a measured (or actual) lithology [0142]; Side note: predicted parameters are derived from data of the past time segments, calculated measurement parameters are history matched or compared with values of the measurement parameters [0133], history match comparison [0134])
	and generate a control response based on the correlation. (the optimized operating parameters on the drilling is documented [0040], appropriate design changes are implemented or made to the drilling system [0042])

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman in view of Holtz (US 20170235007 A1), hereinafter ‘Holtz’.
As per claim 4, Goldman discloses the claim 3 as set forth above.
	Goldman is silent regarding “wherein the trained system is configured to classify the first drilling and formation state measurements”.

Holtz discloses the trained system configured to categorize measurement data ((a bottomhole assembly (BHA) that includes … processing unit, categorize different 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to use the teachings of Goldman in view of Holtz to use the trained system configured to classify the first drilling and formation state measurements for accurate analysis and control of drilling operation.

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman in view of Edwards (US 20090132458 A1), hereinafter ‘Edwards’.
As per claim 5, Goldman discloses the claim 1 as set forth above.
Goldman is silent regarding “filtering the raw data before deriving the first drilling state and formation measurements”.

Edwards discloses filtering measurement data (processing, filtering, produce filtered data [0086]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to use the teachings of Goldman in view of Edwards to filter the raw data before deriving the first drilling state and formation measurements for accurate analysis and control of drilling operation.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman in view of Wisler (US 6272434 B1), hereinafter ‘Wisler’.
As per claim 7, Goldman discloses the claim 6 as set forth above.
Goldman discloses appropriate design change to the drilling system as the control response, but does not explicitly disclose “change a drilling direction of a well”.

Wisler discloses changing drilling direction (adjusting drilling direction in response [title], altering drilling direction [col 2 line 26-31]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to use the teachings of Goldman in view of Wisler to change a drilling direction of a well as the control response for accurate analysis and control of drilling operation.

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman in view of Chang (US 20140277752 A1), hereinafter ‘Chang’.
As per claim 8, Goldman discloses the claim 1 as set forth above.
Goldman implicitly discloses the limitation “wherein the control response optimizes drilling parameters of the drilling operation” (calibration mode [0078]), but fails to explicitly disclose the limitation.
Chang discloses “the control response optimizes drilling parameters of the drilling 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to use the teachings of Goldman in view of Chang to optimize drilling parameters of the drilling operation as the control response for accurate analysis and control of drilling operation.

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman and Chang in view of Bittar (US 20060157277 A1), hereinafter ‘Bittar’.
As per claim 9, Goldman and Chang disclose the claim 8 as set forth above.
The set forth combined prior art is silent regarding “wherein the control response indicates to change a drilling direction of a well”.

Bittar discloses “the control response indicates to change a drilling direction of a well” (the output signal 330 more directly indicates the proximity of the bed boundary, the output signal 330 may be sent to the surface and corrective action taken, or the output signal 330 may couple to a downhole device, such as the downhole controller 40, which automatically changes the drilling direction to keep the borehole within the pay zone [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to use the .

	Claims 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman in view of Veeningen (US 20050236184 A1), hereinafter ‘Veeningen’.
As per claim 10, Goldman disclose the claim as follows.
	A method for real-time optimization of a drilling operation, comprising: (a method … for drilling of a well bore [0012], real-time aspects, [0116-0123], optimization mode [0119], optimize the drilling process, optimization process [0123])
	receiving raw data of the drilling operation; (The logging tool or instrument 16 [0025-0026], logging while drilling [0151])
	extrapolating a mechanical specific energy of the drilling operation by providing the raw data to a trained system; (prediction mode [0065], predict drilling performance with user-specified operating parameters [0066], bit wear model in the prediction mode, specific energy, model produces a measure of … total energy applied at the bit [0070], model of a total drilling system, prediction models includes geology models and drilling mechanics models [0046], calibration mode [0072-0081], equivalent to a trained system, a model of total drilling system [0046-0055, Fig. 3], receives data from lithology logs on input 160 [0058], user-specified operating parameters on input 186. In particular, the user-showing raw data is input to the trained system)
	extrapolating rock strata data where the drilling operation is performed by providing the raw data to the trained system; (The lithology model may also include any other suitable model for predicting lithology and porosity [0047], predicting confinement stress and rock strength [0048], predicting shale plasticity [0049], in the prediction mode, the bit wear model receives input from the lithology model via output 162, the rock strength model via output 166, and the mechanical efficiency model via output 170 [0070], implying extrapolating rock strata data is predicted and used in extrapolating bit wear parameter prediction, See also the trained system describe in earlier limitation above).

Although Goldman discloses the comparison of drilling and formation state measurement data in different time segments (history matching [0054, 0118, 0121-0122]), Goldman does not explicitly disclose “comparing the mechanical specific energy with a previously-stored mechanical specific energy of the drilling operation” and “comparing the first rock strata data with a previously stored rock strata data”

Veeningen discloses “comparing the mechanical specific energy with a previously-stored mechanical specific energy of the drilling operation” (check the cumulative mechanical drilling energy for the bit run and compare it with the statistical mechanical drilling energy for that bit [1064, 1092, claim 4, 24]) and



Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to use the teachings of Goldman in view of Veeningen to compare the mechanical specific energy with a previously-stored mechanical specific energy of the drilling operation and compare the first rock strata data with a previously stored rock strata data for accurate drilling operation. (Goldman - there is a constant effort in the industry to develop
Simpler and/or more accurate methods [0005]) (Veeningen - accuracy of this integrated well planning and decision-support tool [0004, 0040, and 0062])

Veeningen further discloses “generating a control response based on the comparisons” (when the substantial match is found, generating one of the plurality of sequences of drill bits in response thereto [abs, 0006-0007]).

Goldman also discloses “generating a control response based on the correlation” (the optimized operating parameters on the drilling is documented [0040], appropriate design changes are implemented or made to the drilling system [0042]).

As per claim 11, Goldman and Veeningen disclose the claim 10 as set forth above.


As per claim 12, Goldman and Veeningen disclose the claim 11 as set forth above.
	Goldman further discloses “wherein the indication is provided via a display unit” (display of parameters and real-time aspects of the drilling … control systems [0022, Fig. 5], display monitor [0011, 0028 Fig. 1]).

As per claim 16, Goldman and Veeningen disclose claim 10 set forth above.
Goldman further discloses “wherein the raw data is received by sensors collecting MWD and LWD” (The logging tool or instrument 16 [0025-0026], logging while drilling [0151], Bit as a measurement tool, MWD [0128-0129]).

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman and Veeningen in view of Zhang (US 20200173268 A1), hereinafter ‘Zhang’.
As per claim 13, Goldman and Veeningen disclose the claim 10 as set forth above.
The set forth combined prior art is silent regarding “wherein the control response automatically changes one or more drilling parameters of the drilling operation”.



Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to use the teachings of the combined prior art in view of Zhang to automatically change one or more drilling parameters of the drilling operation as the control response for accurate analysis and control of drilling operation.

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman, Veeningen and Zhang in view of Holtz.
As per claim 14, Goldman, Veeningen and Zhang disclose the claim 13 as set forth above
The set forth combined prior art is silent regarding “wherein the trained system is configured to classify the first drilling and formation state measurements”.

Holtz discloses the trained system configured to categorize measurement data ((a bottomhole assembly (BHA) that includes … processing unit, categorize different components of the drilling noise as rock contact noise and mechanical noise [abs], the BHA are trained [0050. Claim 12], predictor … trained [0021, 0042]).

.

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman and Veeningen in view of Shen (US 10803324 B1), hereinafter ‘Shen’.
As per claim 15, Goldman and Veeningen disclose claim 10 set forth above.
The set forth combined prior art is silent regarding “wherein the trained model is continuously re-trained using the raw data”.

Shen discloses “wherein the trained model is continuously re-trained using the raw data” (An Al model being learned and trained for determining the self - driving decision logic / algorithm by a training application can be continuously updated from the images / data transferred and stored at the cloud service 180 [col 8 line 33-37]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to use the teachings of the combined prior art in view of Shen to re-train the trained model continuously re-trained using the raw data for accurate analysis and control of drilling operation.

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman and Veeningen in view of Bittar (US 20060157277 A1), hereinafter ‘Bittar’.
As per claim 17, Goldman and Veeningen disclose the claim 10 as set forth above.
The set forth combined prior art is silent regarding “wherein the control response indicates to change a drilling direction of a well”.

Bittar discloses “the control response indicates to change a drilling direction of a well” (the output signal 330 more directly indicates the proximity of the bed boundary, the output signal 330 may be sent to the surface and corrective action taken, or the output signal 330 may couple to a downhole device, such as the downhole controller 40, which automatically changes the drilling direction to keep the borehole within the pay zone [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to use the teachings of the combined prior art in view of Bittar to indicate to change a drilling direction of a well as the control response for accurate analysis and control of drilling operation.

	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman in view of Bittar.
As per claim 19, Goldman discloses the claim 18 as set forth above.


Bittar discloses “the control response indicates to change a drilling direction of a well” (the output signal 330 more directly indicates the proximity of the bed boundary, the output signal 330 may be sent to the surface and corrective action taken, or the output signal 330 may couple to a downhole device, such as the downhole controller 40, which automatically changes the drilling direction to keep the borehole within the pay zone [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to use the teachings of Goldman in view of Bittar to indicate to change a drilling direction of a well as the control response for accurate analysis and control of drilling operation.

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman in view of MacDonald (US 6206108 B1), hereinafter ‘MacDonald’.
As per claim 20, Goldman disclose the claim 18 as set forth above.
Goldman is silent regarding “wherein the control response indicates to change drilling parameters of the drilling operation”.

MacDonald discloses “the control response indicates to change drilling parameters of the drilling operation” (determine a corrective action, i.e., the surface-controlled 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to use the teachings of Goldman in view of MacDonald to indicate to indicate to change drilling parameters of the drilling operation as the control response for accurate analysis and control of drilling operation.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.  
	Turner (US 2014/0251688 A1) discloses “monitoring drilling vibration; predicting operating parameter by inputting real time operating parameter into the model; predicting WOB” (formation info prediction is missing) using historical or, recorded data.
	Kruspe (US 20040196038A1) discloses expert system of real time NMR – drilling operation conditions as well as lithology and fluid content and expert system comprising NN is trained.
	Dashevskiy (US 20180120201 A1) discloses extrapolation of drilling operation parameters.
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.